DETAILED ACTION
Allowable Subject Matter
Claim(s) 1 – 14 and 21 - 27 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kroon (US 2014/0118509) in view of Lin (US 2017/0004648), teaches an apparatus for generating an output image, the apparatus comprising: a first receiver circuit, wherein the first receiver circuit is arranged to receive a three-dimensional (3D) image data of a scene, wherein the 3D image data does not provide a description of the visual properties for at least one part of the scene for at least one viewpoint; a view vector source, wherein the view vector source is arranged to provide a rendering view vector, wherein the rendering view vector is indicative of a first viewpoint in the scene; a renderer circuit, wherein the renderer circuit is arranged to render a first region of a first image based on the 3D image data, wherein the first image is for the first viewpoint indicated by the rendering view vector, wherein the 3D image data comprises image data for the first region; an extrapolator circuit, wherein the extrapolator circuit is arranged to extrapolate the 3D image data into a second region of the first image, wherein the 3D image data does not comprise image data for the second region, wherein the first region and the second region are adjoining regions; and a blur processor circuit, wherein the blur processor circuit generates is configured to generate the output image, and wherein generating the blur processor circuit is configured to generate the output image comprises by applying a spatially varying blurring to the first image.  However, the closest prior art does not teach Atty. Docket No. 2017P02078WOUSAppl. No. 16/623,838Page 5 of 14 Reply to Office action of 13 January 2021wherein a degree of blurring of the spatially varying blurring is higher greater in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487